UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MILTON HEMANS,

              Petitioner,

       v.                                               18-CV-1154
                                                        DECISION AND ORDER
 JEFFREY SEARLS, Field Office Director
 Buffalo Federal Detention Facility,

              Respondent.



       Milton Hemans is a citizen of Jamaica who has been detained for more than two

years and three months while he awaits judicial review of his final order of removal. On

October 19, 2018, Hemans filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2241, challenging the validity of his detention at the Buffalo Federal Detention

Facility in Batavia, New York. Docket Item 1. On February 4, 2019, the respondents

answered, Docket Item 9, and on February 21, 2019, Hemans replied, Docket item 10.

       For the reasons that follow, this Court conditionally grants Hemans’s petition.


                   FACTUAL AND PROCEDURAL BACKGROUND


       The following facts, taken from the record, come largely from filings with the

United States Department of Homeland Security, Immigration and Customs

Enforcement (“DHS”). Hemans is a 55-year-old man who is a native and citizen of

Jamaica. Docket Item 9 at 15, 31. He was last admitted to the United States on

January 20, 1996, on a tourist visa, which authorized him to stay in the country for six

months. Docket Item 9 at 15.
       Hemans worked as a handyman after arriving in the United States. Docket Item

1 at 19. Between 2000 and 2008, he worked in various restaurants. Docket Item 1 at

20. After 2008, he returned to handyman work until he was employed at a Belizean

restaurant in 2011. Id. Hemans now is married to a United States citizen. Id. at 3. He

has four children, three of whom are United States citizens. Id. The Board of

Immigration Appeals (“BIA”) has recognized that Hemans “has significant family ties

here” and that his “family is likely to experience hardship in the event of his removal.” 1

Id. at 13.

       In 2008, 2009, and 2011, Hemans was convicted of several violations of the New

York Vehicle and Traffic Law in Queens County Criminal Court. Docket Item 9 at 16,

18. On February 1, 2010, DHS served Hemans with a Notice to Appear that charged

him with being subject to removal from the United States for remaining in the United

States longer than permitted. Id. at 61-62.

       For one of Hemans’s convictions, the court sentenced him to thirty days’

imprisonment. Id. at 18. On April 7, 2011, upon Hemans’s release from state custody,

DHS took him into federal custody, and Hemans requested a hearing on his custody

determination before an immigration judge. Id. at 18-19, 66. On April 13, 2011,

Hemans was ordered removed “in absentia,” but that error was corrected about a week

later when DHS recognized that he had been in DHS custody at the time of the hearing

and an immigration judge reopened his removal proceeding. Id. at 94. On June 8,



       1 At an immigration proceeding, one of Hemans’s daughters testified that
Hemans is “a friendly, loving, kind-hearted person.” Docket Item 1 at 20. She testified
“to the hardship she would experience if her father were deported and she were unable
to care for him.” Id.

                                              2
2011, the immigration judge ordered Hemans released from custody on a $5,000 bond.

Id. at 67.

       On October 17, 2011, Hemans filed an application to register permanent

residence or adjust status along with a visa packet to the United States Citizenship and

Immigration Services (“USCIS”). Id. at 94.

       On September 24, 2012, Hemans married a United States citizen. Id. at 19. On

October 15, 2012, his spouse filed a Form I-130, Petition for Alien Relative, on his

behalf with USCIS. Id. at 19, 94. On March 6, 2013, an immigration judge

administratively closed Hemans’s removal proceeding to give him the opportunity to

pursue his I-130 petition. Id. at 20, 94. But USCIS denied that petition on February 21,

2014. Id. at 20, 94.

       On February 10, 2016, Hemans pleaded guilty to one charge of felony assault in

the second degree (with intent to cause physical injury to an

officer/firefighter/EMT/Nurse) in violation of New York state law. Id. at 21, 36. The

charge arose from an incident that occurred on September 21, 2014. Id. at 33. He was

sentenced to 30 months’ imprisonment and remanded to state custody at the New York

State Department of Corrections and Community Services Ulster Correctional Facility.

Id. at 21, 37. He began serving his state sentence on April 14, 2016. Id. at 37.

       On June 16, 2016, DHS revoked the $5,000 bond Hemans had previously

posted. Id. at 21. On November 10, 2016, upon his release from the Ulster

Correctional Facility, Hemans was taken into DHS custody and transferred to the

Buffalo Federal Detention Facility. Id. at 21-22.




                                             3
      On February 28, 2017, Hemans had a custody hearing before an immigration

judge. Id. at 22. Immigration Judge John B. Reid denied Hemans release on bond. Id.

at 82. Hemans did not appeal that determination. Id. at 22.

      On April 18, 2017, Hemans’s son, a United States citizen, filed a Form I-130,

Petition for Alien Relative, on Hemans’s behalf. Id. That petition was approved on

September 15, 2017. Id.

      On March 6, 2018, Hemans filed an application to adjust his status. Id. On May

4, 2018, Immigration Judge Philip J. Montante Jr. denied Hemans’s application to adjust

his status and ordered him removed. Id. at 23, 53, 84. On May 31, 2018, Hemans

appealed this decision to the BIA. Id. at 23. The BIA denied his appeal on October 3,

2018, id. at 86, and on October 16, 2018, DHS submitted a formal letter to the Embassy

of Jamaica asking for a travel document to facilitate Hemans’s return. Id. at 87.

      On October 22, 2018, Hemans filed a pro se petition for review in the United

States Court of Appeals for the Second Circuit. See Hemans v. Barr, No. 18-3132 (2d

Cir.), Docket Item 1. He also moved to stay his removal. Id., Docket Items 9, 16, 17.

Both his petition for review and his motion to stay his removal remain pending. See id.

Even though the Second Circuit has not yet ruled on Hemans’s motion for a stay, DHS

may not execute his removal because of the forbearance agreement between DHS and

the Second Circuit. Docket item 9 at 25; see also Luna-Aponte v. Holder, 743 F. Supp.

2d 189, 191 (W.D.N.Y. 2010).

      Hemans remains in custody but says that he is “open to supervised electronic

monitoring, as a condition of bond.” Docket Item 1 at 10.




                                            4
                                       DISCUSSION


       28 U.S.C. § 2241 “authorizes a district court to grant a writ of habeas corpus

whenever a petitioner is ‘in custody in violation of the laws or treaties of the United

States.’” Wang v. Ashcroft, 320 F.3d 130, 140 (2d Cir. 2003) (quoting 28 U.S.C.

§ 2241(c)(3)). The government maintains that Hemans is validly detained under 8

U.S.C. § 1231(a). Docket Item 9-1 at 14-19. Hemans makes three arguments to the

contrary. Docket item 1. First, he claims that his detention violates § 1231(a)(6) as

interpreted by the Supreme Court in Zadvydas v. Davis, 533 U.S. 678 (2001). See id. at

9. Second, he argues that “his prolonged detention more than six months violates his

right to substantive due process under the Fifth Amendment.” Id. at 9-10. Third, he

argues that “his prolonged detention more than six months without a meaningful review

of his detention, in accordance with Federal regulations violates his right to Procedural

Due Process under the Fifth Amendment.” Id. at 10. He also requests a stay of

removal for a period of 120 to 180 days pending the resolution of his petition before the

Second Circuit. Id. at 9.

       Because Hemans is proceeding pro se, this Court holds his submissions “to less

stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404

U.S. 519, 520 (1972).


I.     STATUTORY BASIS FOR DETENTION

       This Court first considers the statutory basis for Hemans’s detention. The

government contends that Hemans’s detention is governed by 8 U.S.C. § 1231(a).

Docket Item 9-1 at 14-18. For the reasons stated in Sankara v. Whitaker, 2019 WL

266462, at *4-*5 (W.D.N.Y. Jan. 18, 2019), this Court disagrees. “Section 1231

                                              5
assumes that the immigrant’s removal is both imminent and certain.” Hechavarria v.

Sessions, 891 F.3d 49, 55 (2d Cir. 2018). “The definition of the removal period is

dependent upon the assumption that no substantive impediments remain to the

immigrant’s removal.” Id. “Because the combined effect of [Hemans’s] Second Circuit

proceeding and the forbearance agreement creates a substantive impediment to his

removal, . . . this Court concludes that . . . the forbearance agreement amounts to a

court ordered stay of the removal of the alien,” Sankara, supra at *4 (internal citations

ommitted), under 8 U.S.C. § 1231(a)(1)(B). 2 Thus, Hemans’s removal period has not

begun, and he remains detained under § 1226.

       The government argues that “allowing an alien to revert back to detention under

8 U.S.C. § 1226 and obtain bond hearings based solely on the triggering of the

forbearance policy would allow aliens to avoid the detention provisions of § 1231, even

in cases where there is no likelihood of success on the merits of the petition for review,

or worse, where the petition is altogether frivolous.” Docket Item 9-1 at 17. But the

government’s position is inconsistent with the Second Circuit’s reasoning in

Hechavarria. See 891 F.3d at 55. And the government’s position is plainly incorrect as

to § 1226(c): the Supreme Court has concluded that the statute does not require

criminal aliens detained under that subsection “to be released under any circumstances




       2  The Second Circuit’s reasoning in Hechavarria v. Sessions supports this
Court’s resolution of this matter. See 891 F.3d 49, 55 (2d Cir. 2018). But because the
court in that case “review[ed the alien’s] habeas petition after [it] ha[d] issued a stay of
removal in his underlying petition for review, [the court did] not decide the contours of
judicial review during detention pursuant to the government’s forbearance policy in this
Circuit.” Id. at 54 n.3.

                                              6
other than those expressly recognized by the statute.” Jennings v. Rodriguez, 138 S.

Ct. 830, 846 (2018).

       As for § 1226(a), that statute does require a bond hearing before an immigration

judge to determine whether the alien’s detention is necessary while removal

proceedings are pending. See id. at 837 (“[T]he Attorney General ‘may release’ an

alien detained under § 1226(a) ‘on bond . . . or conditional parole.’”). But Hemans

already has had his § 1226(a) bond hearing, and § 1226(a) does not require “periodic

bond hearings every six months.” Id. at 847. Furthermore, Jennings strongly implies

that § 1226(a) cannot be read to include other significant procedural protections in order

to avoid constitutional concerns. See id. at 847-848.

       In light of Jennings, then, the government’s argument lacks merit. The alien

simply will not obtain statutory bond hearings based on avoidance of § 1231 detention.

If anything, the opposite is true. See Guerrero-Sanchez v. Warden York Cty. Prison,

905 F.3d 208, 224 (3d Cir. 2018) (quoting Diouf v. Napolitano, 634 F.3d 1081, 1092 (9th

Cir. 2011)) (adopting, after Jennings, “the Ninth Circuit’s limiting construction of

§ 1231(a)(6) that ‘an alien facing prolonged detention under that provision is entitled to

a bond hearing before an immigration judge and is entitled to be released from

detention unless the government establishes that the alien poses a risk of flight or a

danger to the community.’”). And because a procedural due process challenge to an

alien’s prolonged detention would turn not on which statute governs his detention but

rather on weighing the interests involved and the procedural safeguards, the

government’s concern is misplaced.




                                              7
       Because Hemans is not detained under § 1231, this Court rejects his argument

that his detention violates 8 U.S.C. § 1231(a)(6) as interpreted by the Supreme Court in

Zadvydas v. Davis, 533 U.S. 678 (2001).

       If Hemans is not detained under 8 U.S.C. § 1231, the parties dispute whether he

is detained under § 1226(a) or § 1226(c). “Section 1226(a) sets out the default rule:

The Attorney General may issue a warrant for the arrest and detention of an alien

‘pending a decision on whether the alien is to be removed from the United States.’”

Jennings, 138 S. Ct. at 837 (quoting § 1226(a)). “Section 1226(c), however, carves out

a statutory category of aliens who may not be released under § 1226(a).” Id. (emphasis

in original). “Under § 1226(c), the ‘Attorney General shall take into custody any alien’

who falls into one of several enumerated categories involving criminal offenses and

terrorist activities.” Id. (quoting § 1226(c)(1)).

       Hemans believes that he is subject to detention under § 1226(c) because the

government identified him “at least [on] eight occasions” as a criminal alien and

because he has been convicted of a felony. Docket Item 10-1 at 2-3. But § 1226(c)

detention applies only to those aliens who fall into categories enumerated in that

subsection. In any event, because it is ultimately irrelevant to this Court’s conclusions

in this matter, because the government asserts that Hemans’s detention is properly

classified as § 1226(a), Docket Item 9-1 at 21-22, and because, if anything, § 1226(a)

classification is more favorable to the pro se petitioner, this Court accepts the

government’s position and finds that Hemans is detained under § 1226(a).




                                                8
II.    DUE PROCESS

       The Fifth Amendment’s Due Process Clause forbids depriving any “person . . . of

. . . liberty . . . without due process of law.” “Freedom from imprisonment—from

government custody, detention, or other forms of physical restraint—lies at the heart of

the liberty that Clause protects.” Zadvydas, 533 U.S. at 690. “Aliens, even aliens

whose presence in this country is unlawful, have long been recognized as ‘persons’

guaranteed due process of law by the Fifth and Fourteenth Amendments.” Plyer v.

Doe, 457 U.S. 202, 210 (1982). At the same time, however, Congress has “broad

power over naturalization and immigration, [permitting it to] make[] rules that would be

unacceptable if applied to citizens.” Demore v. Kim, 538 U.S. 510, 521 (2003)

(quoting Mathews v. Diaz, 426 U.S. 67, 79-80 (1976)).

       The Supreme Court “has held that the Due Process Clause protects individuals

against two types of government action.” United States v. Salerno, 481 U.S. 739, 746

(1987). “So called ‘substantive due process’ prevents the government from engaging in

conduct that ‘shocks the conscience,’ . . . or interferes with rights ‘implicit in the concept

of ordered liberty.’” Id. (internal citations omitted). “When government action depriving

a person of life, liberty, or property survives substantive due process scrutiny, it must

still be implemented in a fair manner.” Id. “This requirement has traditionally been

referred to as ‘procedural’ due process.” Id.

       The Due Process Clause is not offended by mandatory detention of aliens

without a hearing for the “brief period necessary for . . . removal proceedings.” Demore

538 U.S. at 513 (2003) (emphasis added). In Demore, the Court explicitly noted that “in

the majority of cases [§ 1226(c) detention] lasts for less than the 90 days . . . considered

presumptively valid in Zadvydas.” Id. at 529. Diving even deeper, the Court noted that
                                              9
“in 85% of the cases in which aliens are detained pursuant to § 1226(c), removal

proceedings are completed in an average time of 47 days and a median of 30 days.” Id.

And “[i]n the remaining 15% of cases, in which the alien appeals the decision of the

Immigration Judge to the [BIA], appeal takes an average of four months, with a median

time that is slightly shorter.” Id.


       A.      Substantive Due Process

       Hemans argues that his detention violates his right to substantive due process.

Docket Item 1 at 9-10. He has been detained by DHS since November 10, 2016—more

than two years and three months. Nevertheless, this Court cannot say that detention

that long necessarily violates due process. See Sanusi v. I.N.S., 100 F. App’x 49, 51

(2d Cir. 2004) (summary order) (determining that six-year detention did not violate due

process). Indeed, detention under § 1226 may serve the government’s compelling

interests in both “preser[ving] the government’s ability to later carry out its broader

responsibilities over immigration matters,” Doherty v. Thornburgh, 943 F.2d 204, 211

(2d Cir. 1991), and preventing crime by arrestees that pose a danger to the safety of the

community, see Salerno, 481 U.S. at 749. What is more, Hemans’s detention here has

been prolonged primarily by the pending judicial review of his claims. See Sanusi, 100

F. App’x at 51. Although there comes a time when the length of an alien’s detention

pending removal violates due process regardless of the procedural protections afforded,

that time has not yet come here. See Salerno, 481 U.S. at 747 n.4.


       B.      Procedural Due Process

       Hemans also challenges the procedural safeguards that apply to his continued

detention. Docket Item 1 at 10. “In light of the substantial uncertainty surrounding the

                                             10
detention provisions” in § 1226, Hechavarria, 891 F.3d at 58, this Court has evaluated

procedural due process challenges to immigration detention with a two-step inquiry.

See Hechavarria v. Sessions, 2018 WL 5776421, at *5-*9 (W.D.N.Y. Nov. 2, 2018). As

the first step, the Court considers whether the alien’s detention has been unreasonably

prolonged. Id. at *5-*7. If it has not, then there is no procedural due process violation. 3

See Sankara v. Whitaker, 2019 WL 266462, at *5 (W.D.N.Y. Jan. 18, 2019). But if it

has, the Court proceeds to step two and “identif[ies] . . . the specific dictates of due

process” by considering the Mathews v. Eldridge factors. 424 U.S. 319, 335 (1976).

See Hechavarria, 2018 WL 5776421, at *7-*9. If the government has not provided the

procedural safeguards dictated by the Mathews factors to an alien subject to

unreasonably prolonged detention, then his continued detention violates procedural due

process. See id. at *9.


              1.     Hemans’s Unreasonably Prolonged Detention

       “[C]ourts examine each individual’s detention circumstance to determine whether

it has become ‘unreasonable or unjustified.’” Cabral v. Decker, 331 F. Supp. 3d 255,

261 (S.D.N.Y. 2018) (quoting Demore, 538 U.S. at 532 (Kennedy, J., concurring)).

Factors bearing on this question include (1) the total length of detention to date; (2) the

conditions of detention; (3) delays in the removal proceedings caused by the parties;


       3 This presumes, however, that the DHS has not “in an arbitrary or categorical
manner, . . . den[ied] an alien access to the administrative processes in place to review
continued detention.” Zadvydas v. Davis, 533 U.S. 678, 724 (2001) (Kennedy, J.,
dissenting). In such a case, “habeas jurisdiction would lie to redress the due process
violation caused by the denial of the mandated procedures.” Id. Hemans asserts that
DHS has not complied with federal regulations. See Docket Item 1 at 4, 7-8, 10. But
nothing in the record indicates that the government has not complied with its regulations
in detaining Hemans.

                                             11
and (4) the likelihood that the removal proceedings will result in a final order of removal.

See Jamal A. v. Whitaker, 2019 WL 549722, at *3 (D. Minn. Jan. 22, 2019). 4

       First, and most important, courts consider the length of detention. Hemans has

been in DHS custody since his release from the Ulster Correctional Facility on

November 10, 2017—more than two years and three months, and far longer than the

four-month average period contemplated in Demore. 538 U.S. at 529. This factor

weighs heavily in Hemans’s favor. See also Vallejo v. Decker, 2018 WL 3738947, at *4

(S.D.N.Y. Aug. 7, 2018) (almost seventeen-month detention since petitioner’s Lora

hearing was “to put it mildly, significant”). 5

       Second, courts consider the conditions of detention. But neither party has

supplied the Court with any information about the conditions that Hemans faces at the

Buffalo Federal Detention Facility. So this Court cannot address that factor.


       4Some    courts consider whether the detention will exceed the time the petitioner
spent in prison for the crime that made him removable or the time of detention as
compared to the potential jail time for the underlying offense. See, e.g., Cabral v.
Decker, 331 F. Supp. 3d 255, 261-62 (S.D.N.Y. 2018). But this Court agrees with the
court in Muse v. Sessions that it makes little sense to compare “different types of
custody imposed for different reasons by different sovereigns” to determine whether
federal immigration detention has become unreasonably prolonged. 2018 WL 4466052,
at *3 n.4 (D. Minn. Sept. 18, 2018). See also Jones v. United States, 463 U.S. 354, 369
(1983) (holding that “[t]he length of an acquittee’s hypothetical criminal sentence . . . is
irrelevant to the purposes of his commitment”).

        Many courts also consider the likely duration of future detention in deciding
whether to grant relief. See Jamal A. v. Whitaker, 2019 WL 549722, at *3 (D. Minn.
Jan. 22, 2019). This Court agrees that the likely duration of future detention may be a
consideration as to whether, in exercising its equitable habeas powers, a court should
grant relief. See Munaf v. Geren, 553 U.S. 674, 693 (2008) (quoting Ex parte Royall,
117 U.S. 241, 251 (1886)) (“a habeas court is ‘not bound in every case’ to issue the
writ”). But there is no reason to consider likely future detention in determining whether a
petitioner’s detention is unreasonably prolonged.
       5   In fact, it has been about twenty-four months since Hemans’s last bond hearing.

                                                  12
       Third, courts consider whether either side is responsible for the delay. The

Second Circuit has indicated that this factor weighs against an immigrant who has

“‘substantially prolonged his stay by abusing the processes provided to him,’” but not

“an immigrant who simply made use of the statutorily permitted appeals process.”

Hechavarria, 891 F.3d at 56 n.6 (quoting Nken v. Holder, 556 U.S. 418, 436 (2009)).

Here, Hemans’s removal proceedings were reopened upon DHS’s motion on May 27,

2016, while he was still in state custody. But it appears that for some reason it took an

immigration judge two years—until May 4, 2018—to order him removed to Jamaica. 6

On May 22, 2018, Hemans timely appealed that decision to the BIA, which rendered a

decision on October 8, 2018. Hemans then timely appealed that decision to the Second

Circuit on October 22, 2018. On these facts, the only delay arguably attributable to

Hemans since he was taken into federal custody in November 2016 are the eighteen

days between the initial decision and his appeal to the BIA in May 2018, and the

fourteen days between the BIA decision and his appeal to the Second Circuit. So thirty-

two days—about one month of Hemans’s twenty-seven-month detention—is attributable

to him. During the other twenty-six months, Hemans sat in detention awaiting decisions

from the immigration judge, the BIA, and now the Second Circuit. Therefore, Hemans

does not bear responsibility for the delay, and this factor weighs in his favor.




       6 Hemans filed an application to adjust his status with the immigration judge on
March 6, 2018. Docket Item 9 at 22. As this Court understands the record, this
application was denied simultaneously with the first order that any immigration judge
issued, on May 4, 2018, ordering Hemans removed to Jamiaca. Id. at 23. This
excludes the April 13, 2011 order issued, in error in abstentia, and therefore
subsequently corrected. Id. at 19.

                                             13
       Finally, courts consider the likelihood that the removal proceedings will result in a

final order of removal. This Court declines to wade too deeply into the merits of

Hemans’s claims pending before the Second Circuit; in any event, neither side has

included much about the substantive issues in its briefs to this Court.

       After weighing all these factors, this Court finds that Hemans’s detention has

been unreasonably prolonged. Therefore, this Court turns to the second step of the

two-part inquiry to determine what remedy, if any, that demands.


              2.     Nature of Procedural Requirements Due To Hemans

       “The fundamental requirement of due process is the opportunity to be heard ‘at a

meaningful time and in a meaningful manner.’” Mathews, 424 U.S. at 333 (quoting

Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). “[I]dentification of the specific dictates

of due process generally requires consideration of three distinct factors,” id. at 335, “(A)

the private interest affected; (B) the risk of erroneous deprivation of that interest through

the procedures used; and (C) the governmental interest at stake,” Nelson v. Colorado,

137 S. Ct. 1249, 1255 (2017). Here, that analysis leads to the conclusion that the

procedural safeguards addressing Hemans’s prolonged detention violate due process

because they do not satisfy “the constitutional minimum of fundamental fairness.”

Santosky v. Kramer, 455 U.S. 745, 756 n.8 (1982) (internal citations omitted).

Specifically, the process is insufficient because Hemans has not been offered the

opportunity to challenge his detention at a proceeding before a neutral decision maker

where the government demonstrates by clear and convincing evidence that his

continued detention is necessary to serve a compelling regulatory purpose.




                                             14
       Hemans’s interest in his freedom pending his removal—particularly his freedom

to be with his family and not confined to a detention facility—deserve great “weight and

gravity.” Addington v. Texas, 441 U.S. 418, 427 (1979). Hemans has an obvious

interest in his “[f]reedom from imprisonment—from government custody, detention, or

other forms of physical restraint.” Zadvydas, 533 U.S. at 690. It is true that “[t]he

private interest here is not liberty in the abstract, but liberty in the United States,” Parra

v. Perryman, 172 F.3d 954, 958 (7th Cir. 1999) (emphasis in original), but Hemans has

not conceded his deportability, and the resolution of that issue remains pending before

the Second Circuit.

       Furthermore, Hemans is married to a United States citizen. Docket Item 1 at 3.

He has four children, three of whom are United States citizens. Id. Indeed, the BIA has

recognized that Hemans “has significant family ties here” and that his “family is likely to

experience hardship in the event of his removal.” Id. at 13. The record thus evidences

Heman’s interest in being with his immediate family, another interest at the core of

liberty. See Obergefell v. Hodges, 135 S. Ct. 2584, 2600 (2015) (quoting Zablocki v.

Redhail, 434 U.S. 374, 384 (1978)) (“The right to marry, establish a home and bring up

children is a central part of the liberty protected by the Due Process Clause.”); Ms. L. v.

U.S. Immigration and Customs Enforcement, 310 F. Supp. 3d 1133, 1143 (S.D. Cal.

2018) (family separation as part of immigration enforcement likely to violate due

process).

       This Court recognizes that the government’s interest in detaining Hemans also

may be strong. The government contends that Hemans’s detention is justified because

he presents both a “danger to the community and a flight risk.” Docket Item 9-1 at 19.



                                              15
This Court agrees that both of those interests may well be “legitimate and compelling.”

Salerno, 481 U.S. at 752.

       Finally, this Court finds that there is a substantial risk of an erroneous deprivation

of Hemans’s liberty interests from the procedures used thus far. When the government

seeks to detain a person to achieve a regulatory purpose, due process requires the

government to demonstrate by clear and convincing evidence that detention necessarily

serves a compelling interest. See Foucha v. Louisiana, 504 U.S. 71, 81-83 (1992);

Addington, 441 U.S. at 432-33. See also Santosky, 455 U.S. at 756 (quoting

Addington, 441 U.S. at 424) (“clear and convincing evidence” standard applies ‘when

the individual interests at stake in a . . . proceeding are both ‘particularly important’ and

‘more substantial than mere loss of money’”). “That standard applies equally here.”

See Hechavarria v. Sessions, 2018 WL 5776421, at *8 (and cases cited therein). To

sustain the prolonged detention of an alien subject to removal proceedings based on its

interest in preventing crime by arrestees, the “[g]overnment [is] required, in a ‘full-blown

adversary hearing,’ to convince a neutral decisionmaker by clear and convincing

evidence that no conditions of release can reasonably assure the safety of the

community or any person,’” Foucha, 504 U.S. at 81 (quoting Salerno, 481 U.S. at 751),

or ensure that the alien will appear for any future proceeding. 7 This requires



       7   An argument can be made that the Due Process Clause does not require the
clear-and-convincing-evidence standard for flight risk determinations, but instead that
the government may demonstrate flight risk by a preponderance of the evidence; after
all, that is the standard traditionally applied to flight-risk determinations for pretrial
detention. But as the Supreme Court has noted, when the preponderance of the
evidence standard is used in the pretrial detention context, “the arrestee is entitled to a
prompt detention hearing . . . and the maximum length of pretrial detention is limited by
the stringent time limitations of the Speedy Trial Act.” United States v. Salerno, 481
U.S. 739, 747 (1987). Here, there are no such speedy-trial limitations and no statutory
                                             16
consideration of less restrictive alternatives to detention. See Hechavarria v. Whitaker,

2019 WL 233887, at *10-*11 (W.D.N.Y. Jan. 16, 2019); Hechavarria v. Sessions, 2018

WL 5776421, at *9 n.13.

       Turning to the procedures used thus far in this case, Hemans did receive an

individualized custody hearing before an immigration judge on February 28, 2017.

Docket Item 9 at 22, 82. According to the government, the immigration judge declined

to release Hemans because he found that Hemans was both a danger to the community

and a flight risk. 8 Docket Items 9 at 22 and 9-1 at 6. At the § 1226(a) hearing, the

burden of proof presumably was on Hemans to demonstrate to the “satisfaction of the

officer that [his] release would not pose a danger to property or persons, and that [he] is

likely to appear for any future proceeding.” 8 C.F.R. § 236.1(c)(8). On the current

record, such a hearing did not provide Hemans with enough process for two reasons.




entitlement to a detention hearing in which the government bears any burden of proof.
In any event, despite the discrepancy between risk-of-flight and dangerousness burdens
in the pretrial detention context, the Second Circuit in Lora v. Shanahan did not
distinguish between those burdens in the immigration detention context. 804 F.3d 601,
616 (2d Cir. 2015), vacated, 138 S. Ct. 1260 (2018). Additionally, even after Jennings,
courts have continued to hold the government to the clear-and-convincing-evidence
standard as to both risk of flight and dangerousness once immigration detention has
been prolonged. See, e.g., De Ming Wang v. Brophy, 2019 WL 112346, at *3
(W.D.N.Y. Jan. 4, 2019); Darko v. Sessions, 342 F. Supp. 3d 429, 436 (S.D.N.Y. 2018);
Martinez v. Decker, 2018 WL 5023946, at *5 (S.D.N.Y. Oct. 17, 2018).
       8 The government relies on a declaration by Robert F. Morris, a Deportation
Officer with DHS, for the fact that the immigration judge concluded that Hemans was a
danger to the community and a flight risk. Docket Items 9 at 14, 22 and 9-1 at 6.
Morris’s declaration is based on a review of DHS files relating to Hemans. Docket Item
9 at 14-15. The government included those files as a part of the record, but this Court
cannot decipher what the immigration judge wrote in his handwriting on his order with
respect to Hemans’s custody. Id. at 82.

                                            17
       First, although he received a hearing about three months into his detention,

Hemans now has been detained for two more years without any reconsideration of that

decision by a neutral decision maker. Even if Hemans presented a danger to the

community or a flight risk in 2017, he may no longer present the same danger or risk

now. Indeed, at least one court in this circuit has concluded that an alien was

constitutionally entitled to a second individualized bond hearing when seventeen

months had passed since the alien’s first Lora bond hearing. See Vallejo, supra at *6.

See also Jones v. United States, 463 U.S. 354, 368 (1983) (“The committed acquittee is

entitled to release when he . . . is no longer dangerous”).

       Second, it does not appear that Hemans’s first hearing was a proceeding in

which DHS bore the burden of proof by clear and convincing evidence or where a

neutral decision maker even considered plausible, less restrictive alternatives to

detention. As this Court has explained, after an alien’s detention has become

unreasonably prolonged, “a ‘typical’ § 1226(a) bond hearing[]—where he must prove ‘to

the satisfaction of the immigration judge’ that he ‘does not present a danger’ before the

immigration judge could even consider whether conditions of supervision might suffice

to protect the public—is no longer constitutionally adequate.” Hechavarria v. Whitaker,

2019 WL 233887, at *7 (quoting 8 C.F.R. § 1236.1(c)(8)).

       Because Hemans’s detention has been unreasonably prolonged, and because

§ 1226(a) does not require the government to demonstrate by clear and convincing

evidence that his detention necessarily serves a compelling regulatory purpose, the

statute is unconstitutional as applied to him. His continued detention violates the Due

Process Clause. Hemans therefore must be released unless, no later than fourteen



                                            18
days from the date of this decision, the government demonstrates by clear and

convincing evidence before a neutral decision maker that Hemans’s continued detention

is necessary to serve a compelling regulatory purpose—such as preventing flight or

protecting others or the community. The decision maker must consider—and must

address in any decision—whether there is clear and convincing evidence that no less

restrictive alternative to physical detention, including release on bond in an amount the

petitioner can reasonably afford, with or without conditions, would also reasonably

address those purposes. See Hechavarria v. Whitaker, 2019 WL 233887, at *10;

Hechavarria v. Sessions, 2018 WL 5776421, at *8-*9. Because Hemans has expressly

indicated to this Court that he “is open to supervised electronic monitoring, as a

condition of bond,” Docket Item 1 at 10, the decision maker must expressly consider

whether there is clear and convincing evidence that this plausible, less restrictive

alternative to detention would not reasonably serve the government’s interests in lieu of

detention.


III.   FUTILITY OF EXHAUSTION OF ADMINISTRATIVE REMEDIES

       The government argues that if this Court concludes that Hemans is detained

under 8 U.S.C. § 1226(a), he should be required to exhaust his administrative remedies

before obtaining habeas relief. Docket Item 9-1 at 22. Specifically, it argues that

Hemans must exhaust the requirements available in 8 C.F.R. § 1003.19(e), the

regulation that governs custody and bond redeterminations. If an alien requests a

second bond hearing under that regulation, he must petition an immigration judge and

show that his “circumstances have changed materially since the prior” hearing. Id.

§ 1003.19(e).


                                            19
       The government cites Joseph v. Decker, 2018 WL 6075067, at *6 (S.D.N.Y. Nov.

21, 2018) in support of its claim. Docket Item 9-1 at 22-23. But in Joseph, the court

determined that “exhaustion is excused here because any administrative appeal would

have been futile and unable to address [the alien’s] substantial constitutional claims.”

Joseph, supra at *6. This Court agrees. As this Court has explained, in “a ‘typical’

§ 1226(a) bond hearing, [the alien] must prove ‘to the satisfaction of the immigration

judge’ that he ‘does not present a danger’ before the immigration judge could even

consider whether conditions of supervision might suffice to protect the public.”

Hechavarria v. Whitaker, supra at *7 (emphasis in original) (quoting 8 C.F.R.

§ 1236.1(c)(8)). Neither the immigration judge nor the BIA have jurisdiction to

adjudicate the constitutionality of that burden. See id. So giving Hemans a “typical”

§ 1226(a) bond hearing would not remedy the due process violation, and requiring him

to seek another hearing before an immigration judge therefore would be futile.


IV.    REQUEST TO STAY REMOVAL

       Hemans has asked this Court to stay his removal for a period of 120 to 180 days

pending resolution of his claim before the Second Circuit. Docket Item 1 at 9. The Real

ID Act of 2005, 8 U.S.C. § 1252, strips district courts of jurisdiction to review a final

order of deportation. See De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d 615, 615-

16 (2d Cir. 2007). “[B]ecause district courts have no jurisdiction to review final orders of

removal, they have no jurisdiction to review requests for stays of removal.” Al-Garidi v.




                                              20
Holder, 2009 WL 1439216, at *1 (W.D.N.Y. May 15, 2009). As it lacks jurisdiction, this

Court denies Hemans’s request to stay his removal. 9


                                      CONCLUSION


       For the reasons stated above, Hemans’s petition is conditionally GRANTED.

Within fourteen calendar days of the date of this Decision and Order, the

government must release Hemans from detention unless a neutral decision maker

conducts an individualized hearing to determine whether his continued detention is

justified. At any such hearing, the government has the burden of demonstrating by

clear and convincing evidence that Hemans’s continued detention is necessary to serve

a compelling regulatory purpose, such as protecting against danger to the community or

risk of flight. Whether detention is necessary to serve a compelling regulatory purpose

requires consideration of whether a less restrictive alternative to detention would also

address the government’s interests. In other words, the decision maker must find that

no condition or combination of conditions of release can reasonably assure Hemans’s

appearance and the safety of the community or any persons—that is, even with

conditions, Hemans presents an identified and articulable risk of flight or threat to an

individual or the community. The decision maker must expressly determine whether the

government provides clear and convincing evidence demonstrating that supervised



       928 U.S.C. § 1631 permits this Court to transfer Scott’s deportation-related
claims to the United States Court of Appeals for the Second Circuit, where jurisdiction
may be proper, if the transfer is in the interests of justice. See De Ping Wang v. Dep’t of
Homeland Sec., 484 F.3d 615, 617-18 (2d Cir. 2007). Here, however, Hemans has
already filed a motion to stay his removal in the Second Circuit. Hemans v. Barr, No.
18-3132 (2d Cir.), Docket Items 9, 16, and 17.

                                            21
electronic monitoring as a condition of bond would not reasonably serve the

government’s interest. Hemans’s request to stay his removal is DENIED.

         SO ORDERED.

Dated:       February 27, 2019
             Buffalo, New York



                                            s/ Lawrence J. Vilardo
                                           LAWRENCE J. VILARDO
                                           UNITED STATES DISTRICT JUDGE




                                          22
